Case: 19-126    Document: 36     Page: 1    Filed: 02/13/2020




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 IN RE: GOOGLE LLC,
                         Petitioner
                  ______________________

                         2019-126
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in Nos.
2:18-cv-00462-JRG, 2:18-cv-00463-JRG, Judge J. Rodney
Gilstrap.
                  ______________________

                      ON PETITION
                  ______________________

   THOMAS SCHMIDT, Hogan Lovells US LLP, New York,
NY, argued for petitioner. Also represented by NEAL
KUMAR KATYAL, KEITH O'DOHERTY, Washington, DC.

     JEFFREY BRAGALONE, Bragalone Conroy PC, Dallas,
TX, argued for respondent Super Interconnect Technolo-
gies LLC. Also represented by THOMAS WILLIAM KENNEDY,
JR., DANIEL FLETCHER OLEJKO.

    CLEMENT ROBERTS, Orrick, Herrington & Sutcliffe
LLP, San Francisco, CA, for amici curiae Acushnet Com-
pany, BigCommerce, Inc., ChargePoint, Inc., Check Point
Software Technologies, Inc., DISH Network, L.L.C., eBay
Inc., Fitbit, Inc., Garmin International, Inc., High Tech In-
ventor's Alliance, HP Inc., L Brands, Inc., Netflix, Inc.,
Quantum Corporation, RingCentral, Inc., Twitter, Inc.,
Case: 19-126    Document: 36     Page: 2    Filed: 02/13/2020




2                                          IN RE: GOOGLE LLC




Walmart, Inc., Williams-Sonoma, Inc. Also represented by
ABIGAIL COLELLA, New York, NY; ERIC SHUMSKY, Washing-
ton, DC.

    BRENT P. LORIMER, Workman Nydegger, Salt Lake
City, UT, for amicus curiae Merit Medical Systems, Inc.
                 ______________________

    Before DYK, WALLACH, and TARANTO, Circuit Judges.
      Order for the court filed by Circuit Judge DYK.
       Concurrence filed by Circuit Judge WALLACH.
DYK, Circuit Judge.
                        ORDER
    Google LLC (“Google”) petitions for a writ of manda-
mus ordering the United States District Court for the East-
ern District of Texas to dismiss the case for lack of venue.
See Super Interconnect Techs. LLC v. Google LLC, No. 2:18-
CV-00463-JRG, 2019 U.S. Dist. LEXIS 132005 (E.D. Tex.
Aug. 7, 2019). We hold that mandamus is warranted and
order that the case either be dismissed or transferred.
                       BACKGROUND
     Super Interconnect Technologies LLC (“SIT”) sued
Google for patent infringement in the Eastern District of
Texas.    Under the patent venue statute, 28 U.S.C.
§ 1400(b), “[a]ny civil action for patent infringement may
be brought in the judicial district where the defendant re-
sides, or where the defendant has committed acts of in-
fringement and has a regular and established place of
business.” SIT filed its suit after the Supreme Court’s de-
cision in TC Heartland LLC v. Kraft Foods Group Brands
LLC, 137 S. Ct. 1514, 1517 (2017), which held that “a do-
mestic corporation ‘resides’ only in its State of incorpora-
tion for purposes of the patent venue statute,” and this
court’s decision in In re Cray, Inc., 871 F.3d 1355, 1360
Case: 19-126     Document: 36      Page: 3    Filed: 02/13/2020




IN RE: GOOGLE LLC                                             3



(Fed. Cir. 2017), which held that a “regular and established
place of business” under the patent venue statute must be:
(1) “a physical place in the district”; (2) “regular and estab-
lished”; and (3) “the place of the defendant.”
    SIT alleged that “venue is proper . . . under 28 U.S.C.
§ 1400(b) because Google has committed acts of infringe-
ment in the District and has a regular and established
place of business in this District.” Super Interconnect, 2019
U.S. Dist. LEXIS 132005, at *3. Google’s business includes
providing video and advertising services to residents of the
Eastern District of Texas through the Internet. SIT’s alle-
gation of venue was based on the presence of several Google
Global Cache (“GGC”) servers, which function as local
caches for Google’s data. 1
    The GGC servers are not hosted within datacenters
owned by Google. Instead, Google contracts with internet
service providers (ISPs) within the district to host Google’s


    1    Google later withdrew its servers from the district
but concedes that “Google’s subsequent removal of the
GGC servers from service in the Eastern District of Texas
does not impact venue in this case.” Pet. at 6. The regional
circuits appear to be split on the exact timing for determin-
ing venue. See, e.g., Flowers Indus., Inc. v. FTC, 835 F.2d
775, 776 n.1 (11th Cir. 1987) (holding that “venue must be
determined based on the facts at the time of filing”); Welch
Sci. Co. v. Human Eng’g Inst., Inc., 416 F.2d 32, 35 (7th
Cir. 1969) (holding that venue is proper if the defendant
had a “regular and established place of business at the time
the cause of action accrued and the suit is filed within a
reasonable time thereafter”). We need not decide the cor-
rect standard, because the GGC servers were present in the
district both at the time the cause of action accrued and at
the time the complaint was filed. For convenience, we refer
to the facts relating to Google’s servers in the district in the
present tense throughout this opinion.
Case: 19-126    Document: 36      Page: 4    Filed: 02/13/2020




4                                           IN RE: GOOGLE LLC




GGC servers within the ISP’s datacenter. When a user re-
quests Google’s content, the ISP attempts to route the
user’s request to a GGC server within its own network
(within the district) before routing the request to Google’s
central data storage servers (outside the district). The
GGC servers cache only a small portion of content that is
popular with nearby users but can serve that content at
lower latency—which translates to shorter wait times—
than Google’s central server infrastructure. This perfor-
mance benefit is in part due to the physical proximity of
the GGC servers to the ISP’s users. This arrangement al-
lows Google to save on bandwidth costs and improve user
experience on its various platforms.
     At the time of the complaint, Google had entered into
contracts with two ISPs to host GGC servers owned by
Google in the Eastern District of Texas: Cable One Inc.
(“Cable One”) and Suddenlink Communications (“Sud-
denlink”). The contracts provided that the ISPs would host
Google’s GGC servers in their data centers. Specifically,
the GGC servers are installed in the ISP’s server racks,
which are cabinets that accept standard server compo-
nents. Each contract states that the ISP must provide
“[r]ack space, power, network interfaces, and IP ad-
dresses,” for the GGC servers, and provide “[n]etwork ac-
cess between the [GGC servers] and [the ISP’s] network
subscribers.” Supplemental Record, Dkt. 31, Ex. A, at 1;
id., Ex. B, at 1. The contracts permit the ISPs to select the
rack space for the GGC servers, but they tightly restrict the
ISPs’ ability to relocate the servers without Google’s per-
mission once a location is selected. Id., Ex. A, at 2; id.,
Ex. B at 2. The contracts also strictly limit any unauthor-
ized access to the space used by Google’s servers. Id.,
Ex. A, at 6–7; id., Ex. B, at 5. The contracts state that the
ISPs are required to provide “installation services,” i.e., in-
stalling the GGC servers in the server racks. Id., Ex. A, at
1; id., Ex. B at 1. While the contracts forbid the ISPs to
“access, use, or dispose of” the GGC servers without
Case: 19-126     Document: 36      Page: 5     Filed: 02/13/2020




IN RE: GOOGLE LLC                                              5



Google’s permission, id., Ex. A, at 2; id., Ex. B at 2, they
also require the ISPs to provide “[r]emote assistance ser-
vices,” which “involve basic maintenance activities” per-
formed on the GGC servers by the ISP’s on-site technician,
if requested by Google, id., Ex. A, at 1, 6; id., Ex. B, at 1, 5.
It is undisputed that no Google employee performed instal-
lation of, performed maintenance on, or physically accessed
any of the GGC servers hosted by Cable One or Suddenlink.
    Google moved to dismiss the complaint for improper
venue under 28 U.S.C. § 1406(a) and Federal Rule of Civil
Procedure 12(b)(3). The district court denied Google’s mo-
tion and, relying on its previous decision in SEVEN Net-
works LLC v. Google LLC, 315 F. Supp. 3d 933 (E.D. Tex.
2018), found that the GGC servers qualified as Google’s
“regular and established place of business” under the test
articulated in Cray.
    Google now petitions for a writ for mandamus directing
the district court to dismiss the case for lack of venue under
§ 1400(b). Acushnet and 17 other companies filed an ami-
cus brief in support of Google’s petition. This court heard
oral argument on December 13, 2019.
                         DISCUSSION
                               I
     This court “may issue all writs necessary or appropri-
ate in aid of [its] jurisdiction[] and agreeable to the usages
and principles of law” under the All Writs Act. 28 U.S.C.
§ 1651(a). The Supreme Court has held that three condi-
tions must be met before a writ may issue: (1) the petitioner
“[must] have no other adequate means to attain . . . relief,”
(2) the petitioner must show that the right to mandamus is
“clear and indisputable,” and (3) the court must be “satis-
fied that the writ is appropriate under the circumstances.”
Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380
(2004) (first alteration in original) (internal quotation
marks and citations omitted).
Case: 19-126    Document: 36     Page: 6    Filed: 02/13/2020




6                                          IN RE: GOOGLE LLC




    The Supreme Court has confirmed that the require-
ments for mandamus are satisfied when the district court’s
decision involves “basic” and “undecided” legal questions.
Schlagenhauf v. Holder, 379 U.S. 104, 110 (1964). In such
situations, a district court’s order may constitute a “clear
abuse of discretion” for which mandamus relief is the only
adequate relief. Id. Applying Schlagenhauf, we have
found mandamus “necessary to address the effect of the Su-
preme Court’s decision in TC Heartland, which itself was
yet another [improper-venue] case.” In re BigCommerce,
Inc., 890 F.3d 978, 981 (Fed. Cir. 2018); see also In re ZTE
(USA) Inc., 890 F.3d 1008, 1011 (Fed. Cir. 2018); In re Mi-
cron Tech., Inc., 875 F.3d 1091, 1095 (Fed. Cir. 2017); Cray,
871 F.3d at 1359.
    In SEVEN Networks, the same district court found that
venue was proper under what the district court character-
ized here as “identical facts.” Super Interconnect, 2019 U.S.
Dist. LEXIS 132005, at *4. Google also petitioned for man-
damus in that case, and this court denied that petition on
the ground that Google failed to show that the district
court’s ruling implicated the “special circumstances justi-
fying mandamus review of certain basic, unsettled, recur-
ring legal issues over which there is considerable litigation
producing disparate results.” In re Google LLC, No. 2018-
152, 2018 U.S. App. LEXIS 31000, at *6 (Fed. Cir. Oct. 29,
2018) (citation omitted).
    Our previous denial of mandamus was based on (1) our
observation that “it [was] not known if the district court’s
ruling involves the kind of broad and fundamental legal
questions relevant to § 1400(b) that we have deemed ap-
propriate for mandamus,” and (2) the lack of “disagreement
among a large number of district courts.” Id. We concluded
that “it would be appropriate to allow the issue to percolate
in the district courts so as to more clearly define the im-
portance, scope, and nature of the issue for us to review.”
Id. Judge Reyna dissented from our decision, id., at *10
(Reyna, J., dissenting), and dissented to the court’s denial
Case: 19-126    Document: 36     Page: 7    Filed: 02/13/2020




IN RE: GOOGLE LLC                                          7



of rehearing en banc, joined by Judge Newman and Judge
Lourie, In re Google LLC, 914 F.3d 1377, 1378 (Fed. Cir.
2019) (Reyna, J., dissenting).
    Since our decision in Google, three related develop-
ments have convinced us that mandamus is appropriate to
resolve this venue issue. First, the prediction of our dis-
senting colleagues has proven accurate, and there are now
a significant number of district court decisions that adopt
conflicting views on the basic legal issues presented in this
case. 2 Second, experience has shown that it is unlikely



    2    In re Google LLC, 914 F.3d 1377, 1380 (Fed. Cir.
2019) (Reyna, J., dissenting); see, e.g., CUPP Cybersecurity
LLC v. Symantec Corp., No. 3:18-CV-01554, 2019 U.S. Dist.
LEXIS 37960, at *7–8 (N.D. Tex. Jan. 16, 2019) (holding
that the defendant’s servers hosted in an datacenter oper-
ated by a third party were not a regular and established
place of business); CDX Diagnostic, Inc. v. US Endoscopy
Grp., Inc., No. 13-CV-5669, 2018 U.S. Dist. LEXIS 87999,
at *7 (S.D.N.Y. May 24, 2018) (holding that the defendant’s
storage units had “no ‘employee or agent’” conducting busi-
ness and were therefore not regular and established places
of business); Peerless Network, Inc. v. Blitz Telecom Con-
sulting, LLC, No. 17-CV-1725, 2018 U.S. Dist. LEXIS
49628, at *9 (S.D.N.Y. Mar. 26, 2018) (holding that a regu-
lar and established place of business “requires some em-
ployee or agent of the defendant to be conducting business
at the location in question”); Tinnus Enters., LLC v. Tele-
brands Corp., No. 6:17-CV-00170, 2018 U.S. Dist. LEXIS
79068, at *14 (E.D. Tex. Mar. 9, 2018) (holding that the de-
fendant’s leased shelf space in the district was a regular
and established place of business where the defendant paid
“agents to monitor, clean, restock, and affix price signage”
to the shelf space); Automated Packaging Sys. v. Free-Flow
Packaging Int’l, Inc., No. 5:14-cv-2022, 2018 U.S. Dist.
Case: 19-126    Document: 36      Page: 8    Filed: 02/13/2020




8                                           IN RE: GOOGLE LLC




that, as these cases proceed to trial, these issues will be
preserved and presented to this court through the regular
appellate process. “[W]hile an appeal will usually provide
an adequate remedy for a defendant challenging the denial
of an improper-venue motion, there may be circumstances
in which it is inadequate.” In re HTC Corp., 889 F.3d 1349,
1354 (Fed. Cir. 2018). While not alone sufficient to justify
mandamus, the substantial expense to the parties that
would result from an erroneous district court decision con-
firms the inadequacy of appeal in this case. See In re BP
Lubricants USA, Inc., 637 F.3d 1307, 1313 (Fed. Cir. 2011)
(“Not all circumstances in which a defendant will be forced
to undergo the cost of discovery and trial warrant manda-
mus.”). Finally, the wisdom of our decision to allow the is-
sues to “percolate in the district courts” has been borne out,
Google, 2018 U.S. App. LEXIS 31000, at *8, as additional
district court decisions have crystallized and brought clar-
ity to the issues: (1) whether a server rack, a shelf, or anal-
ogous space can be a “place of business” and (2) whether a
“regular and established place of business” requires the


LEXIS 5910, at *27–28 (N.D. Ohio Jan. 12, 2018) (holding
that the defendant’s equipment that was “moved onto the
customer’s property, and may be removed by [the defend-
ant] or relocated by the customer with [the defendant]’s
permission, precludes any finding that this equipment
could serve as a physical, geographical location” for pur-
poses of establishing venue under § 1400(b)); Pers. Audio,
LLC v. Google, Inc., 280 F. Supp. 3d 922, 935 (E.D. Tex.
2017) (holding that Google’s GGC servers were not regular
and established places of business). See also Rensselaer
Polytechnic Inst. v. Amazon, No. 1:18-cv-00549, 2019 U.S.
Dist. LEXIS 136436, at *34, *36 (N.D.N.Y. Aug. 7, 2019)
(noting that “[t]he Federal Circuit has not decided whether
a natural person must conduct business at the location for
it to be a ‘place of business’”).
Case: 19-126    Document: 36       Page: 9   Filed: 02/13/2020




IN RE: GOOGLE LLC                                            9



regular presence of an employee or agent of the defendant
conducting the business. 3 The district courts’ decisions on
these issues are in conflict. This court has not addressed
this fundamental and recurring issue of patent law. We
thus conclude that mandamus is an available remedy.
                              II
    Under Cray, there are three general requirements to
establishing that the defendant has a regular and estab-
lished place of business: “(1) there must be a physical place
in the district; (2) it must be a regular and established place
of business; and (3) it must be the place of the defendant.”
871 F.3d at 1360. Google’s petition advances arguments
addressed to the first and second Cray factors. First, it ar-
gues that a “place” must have the characteristics of a real
property or leasehold interest. Second, it argues that a
“place of business” requires a place where an employee or
agent of the defendant is conducting the defendant’s busi-
ness.
    The first question is whether the rack space occupied
by the GGC servers constitutes a “place” under § 1400(b)
as interpreted in Cray. As the court in Cray emphasized,
“the first requirement [under § 1400(b)] is that there ‘must
be a physical place in the district.’” 871 F.3d at 1362. A
“place” merely needs to be a “physical, geographical loca-
tion in the district from which the business of the defend-
ant is carried out.” Id.
    Google’s petition suggests that a court’s inquiry into
whether the defendant has a physical “place of business”
should focus on whether the defendant has real property
ownership or a leasehold interest in real property. We hold
that a “place” need not have such attributes. In Cray, we
rejected the notion that a “virtual space” or “electronic


    3    See also Br. of Amicus Curiae Acushnet et al., at 12
n.3 (collecting cases involving these issues).
Case: 19-126    Document: 36      Page: 10    Filed: 02/13/2020




 10                                          IN RE: GOOGLE LLC




 communications from one person to another” could consti-
 tute a regular and established place of business. 871 F.3d
 at 1362. Here, the GGC servers are physically located in
 the district in a fixed, geographic location. Indeed, Cray
 itself recognized that a “place of business” is not restricted
 to real property that the defendant must “own[] or lease,”
 and that the statute could be satisfied by any physical place
 that the defendant could “possess[] or control.” Id. at 1363
 (discussing the third Cray factor). For example, a defend-
 ant who operates a table at a flea market may have estab-
 lished a place of business; the table serves as a “physical,
 geographical location . . . from which the business of the
 defendant is carried out.” Id. at 1362; see also In re Cordis
 Corp., 769 F.2d 733, 735, 737 (Fed. Cir. 1985) (suggesting
 that defendant’s employees’ homes, which were used to
 store the defendant’s “literature, documents and products,”
 could constitute a “regular and established place of busi-
 ness”). Similarly, leased shelf space or rack space can serve
 as a “place” under the statute, as two district courts have
 found. See Tinnus Enters., LLC v. Telebrands Corp., No.
 6:17-CV-00170, 2018 U.S. Dist. LEXIS 79068, at *14 (E.D.
 Tex. Mar. 9, 2018), report and recommendation adopted,
 2018 U.S. Dist. LEXIS 78342 (E.D. Tex. May 1, 2018) (hold-
 ing that “premium shelf space” leased by the defendant
 constituted a regular and established place of business);
 Peerless Network, Inc. v. Blitz Telecom Consulting, LLC,
 No. 17-CV-1725, 2018 U.S. Dist. LEXIS 49628, at *8–9
 (S.D.N.Y. Mar. 26, 2018) (holding that shelf space consti-
 tuted a “place” under the first factor of the Cray test).
      We agree, however, with Google’s alternative argu-
 ment that under the second Cray factor, a “place of busi-
 ness” generally requires an employee or agent of the
 defendant to be conducting business at that place. This is
 apparent from the service statute for patent cases, now cod-
 ified at 28 U.S.C. § 1694. That provision originally ap-
 peared as the second sentence of a two-sentence statutory
 section whose first sentence is now the patent venue
Case: 19-126     Document: 36      Page: 11    Filed: 02/13/2020




 IN RE: GOOGLE LLC                                             11



 statute, 28 U.S.C. § 1400(b). Thus 54 Cong. Ch. 395, 29
 Stat. 695 (1897), provided:
     [I]n suits brought for the infringement of letters pa-
     tent the circuit courts of the United States shall
     have jurisdiction, in law or in equity, in the district
     of which the defendant is an inhabitant, or in any
     district in which the defendant, whether a person,
     partnership, or corporation, shall have committed
     acts of infringement and have a regular and estab-
     lished place of business. If such suit is brought in
     a district of which the defendant is not an inhabit-
     ant, but in which such defendant has a regular and
     established place of business, service of process,
     summons, or subpoena upon the defendant may be
     made by service upon the agent or agents engaged
     in conducting such business in the district in which
     the suit is brought.
 54 Cong. Ch. 395, 29 Stat. 695 (1897) (emphasis added). 4
 Thus, the venue and service provisions were not just en-
 acted together but expressly linked, and both have always
 required that the defendant have a “regular and estab-
 lished place of business.” Id.
      What the service statute indicates about that phrase
 must inform the proper interpretation of the same phrase
 in the venue statute. Interpretation of a provision must
 take due account of “neighboring statutory provisions,” see
 United States v. Tinklenberg, 563 U.S. 647, 664 (2011), and
 “we normally presume that the same language in related
 statutes carries a consistent meaning,” United States v. Da-
 vis, 139 S. Ct. 2319, 2329 (2019). Here, those principles
 require that the service and venue statutes “be read



     4   The currently codified venue and service statutes
 use “resides” and “resident” in place of “inhabitant.” See 28
 U.S.C. §§ 1400(b), 1694.
Case: 19-126    Document: 36      Page: 12    Filed: 02/13/2020




 12                                          IN RE: GOOGLE LLC




 together.” Id. at 2330. The service statute plainly assumes
 that the defendant will have a “regular and established
 place of business” within the meaning of the venue statute
 only if the defendant also has an “agent . . . engaged in con-
 ducting such business.” Likewise, the provision that “ser-
 vice . . . may be made by service upon the agent” and the
 “regular and established” character of the business as-
 sumes the regular, physical presence of an agent at the
 place of business. In the absence of a contrary indication,
 these assumptions must govern the venue statute as well.
      There is no contrary indication. Indeed, “[t]o the extent
 any doubt remains about Congress’ intent, the legislative
 history confirms what the plain text strongly suggests.”
 Boumediene v. Bush, 553 U.S. 723, 778 (2008). The Con-
 gress that enacted the venue statute stated that the “main
 purpose” of the statute was to “give original jurisdiction to
 the court where a permanent agency transacting the busi-
 ness is located.” 29 Cong. Rec. 1900 (1897) (statement of
 Rep. Lacey) (emphasis added). Furthermore, that Con-
 gress explained that only a “permanent agency”—and not
 “[i]solated cases of infringement”—would be enough to es-
 tablish venue. Id. Congress’ characterization of a “regular
 and established place of business” for venue purposes as a
 “permanent agency” reinforces the applicability to venue of
 the agent requirement of the neighboring service provision.
     SIT argues that an amendment to the venue statute in
 the America Invents Act (“AIA”), Pub. L. 112-29, § 18(c),
 suggests that the venue statute has no requirement that
 an employee or agent must be present at the defendant’s
 place of business at all, much less regularly conducting
 that business. The amendment states that for a patent in-
 fringement action involving a covered business method pa-
 tent, “an automated teller machine shall not be deemed to
 be a regular and established place of business” for the pur-
 poses of establishing venue under § 1400(b). AIA § 18(c).
 We do not see why this amendment, which makes no
Case: 19-126    Document: 36        Page: 13   Filed: 02/13/2020




 IN RE: GOOGLE LLC                                          13



 mention of an employment or agent requirement, should
 alter our analysis.
     We conclude that a “regular and established place of
 business” requires the regular, physical presence of an em-
 ployee or other agent of the defendant conducting the de-
 fendant’s business at the alleged “place of business.”
                              III
     The question then is whether Google had an employee
 or agent with a regular, physical presence at its “place of
 business” and whether that employee or agent was con-
 ducting Google’s business. The record is clear that there is
 no Google employee conducting business in the Eastern
 District of Texas. However, there is nonetheless the ques-
 tion of whether the ISPs are acting as Google’s agent.
     An agency relationship is a “fiduciary relationship that
 arises when one person (a ‘principal’) manifests assent to
 another person (an ‘agent’) that the agent shall act on the
 principal’s behalf and subject to the principal’s control, and
 the agent manifests assent or otherwise consents to act.”
 Restatement (Third) of Agency § 1.01. The essential ele-
 ments of agency are (1) the principal’s “right to direct or
 control” the agent’s actions, (2) “the manifestation of con-
 sent by [the principal] to [the agent] that the [agent] shall
 act on his behalf,” and (3) the “consent by the [agent] to
 act.” Meyer v. Holley, 537 U.S. 280, 286 (2003).
     Google contracted with two ISPs, Cable One and Sud-
 denlink, to host its GGC servers. The contracts stated that,
 for each ISP, Google would provide the ISP with GGC
 server equipment, which the ISP would install and host in
 server racks within its datacenter. The contracts contem-
 plated that the ISP would perform three functions.
     First, the ISP provides the GGC servers with network
 access, i.e., a connection to the ISP’s customers, as well as
 the public Internet. The ISP provides Google with a ser-
 vice, and Google has no right of interim control over the
Case: 19-126     Document: 36     Page: 14    Filed: 02/13/2020




 14                                          IN RE: GOOGLE LLC




 ISP’s provision of network access beyond requiring that the
 ISP maintain network access to the GGC servers and allow
 the GGC servers to use certain ports for inbound and out-
 bound network traffic. In this respect, the ISPs are not
 agents of Google. See Restatement (Third) of Agency § 1.01
 cmt. f(1) (“The power to give interim instructions distin-
 guishes principals in agency relationships from those who
 contract to receive services provided by persons who are
 not agents.”).
      Second, the ISP performs installation of the GGC serv-
 ers. The contracts with the ISPs stated that the ISP was
 responsible for the installation of the GGC servers, includ-
 ing “[c]o-ordination with logistics and shipping personnel;
 inventory of equipment received; [u]npacking equipment;
 [a]ssembling equipment based on information and instruc-
 tions provided by Google; . . . [c]onnecting equipment to
 power strip(s) and Ethernet cable(s); [and] [p]owering up
 equipment & executing installation scripts configuring IP
 address information.” Supplemental Record, Ex. A at 6;
 id., Ex. B at 5. Although these provisions may be sugges-
 tive of an agency relationship, we do not consider the ISPs
 performing these installation functions to be conducting
 Google’s business within the meaning of the statute. The
 installation activity does not constitute the conduct of a
 “regular and established” business, since it is a one-time
 event for each server.
     Third, the contracts provide that “Google may from
 time to time request that [the ISP] perform certain ser-
 vices” involving “basic maintenance activities” with respect
 to the GGC servers. Id., Ex. A at 6; id., Ex. B at 5. The
 contracts provided examples of these activities:
      physical switching of a toggle switch; power cycling
      equipment . . . ; remote visual observations and/or
      verbal reports to Google on its specific collocation
      [sic] cabinet(s) for environment status, display
      lights, or terminal display information; labeling
Case: 19-126     Document: 36      Page: 15    Filed: 02/13/2020




 IN RE: GOOGLE LLC                                           15



     and dress-up of cabling within cabinet; tightening
     screws, cable ties, or securing cabling to mechani-
     cal connections, plug[s]; replacing existing plug-in
     only hardware such as circuit cards with spares or
     upgrades.
 Id., Ex. A at 6; id., Ex. B at 5. The ISP’s conduct as to these
 activities is permitted “only with specific and direct step-
 by-step instructions from Google.” Id., Ex. A at 6; id., Ex. B
 at 5. The ISP is also prohibited from “access[ing], us[ing],
 or dispos[ing] of the [GGC servers], in whole or in part”
 without Google’s prior written consent. Id., Ex. A at 2; see
 also Ex. B at 2.
     Although the maintenance provision, like the provision
 on installation, may be suggestive of an agency relation-
 ship, SIT has not established that the ISPs performing the
 specified maintenance functions are conducting Google’s
 business within the meaning of the statute. The better
 reading of the statute is that the maintenance activities
 cannot, standing alone, be considered the conduct of
 Google’s business.
     Maintaining equipment is meaningfully different
 from—as only ancillary to—the actual producing, storing,
 and furnishing to customers of what the business offers. In
 1897, Congress focused on the latter sorts of activities as
 the conduct of business. See 29 Cong. Rec. 1900 (1897)
 (statement of Rep. Lacey) (discussing venue in the context
 of agents performing traditional business functions, such
 as manufacturing, sales, or direct customer services); id. at
 1902 (discussing similarities to a law conferring “jurisdic-
 tion” to sue agents of an insurance company). There is no
 suggestion in the legislative history that maintenance
 functions that existed at the time, such as the maintenance
 of railways or telegraph lines, constituted “conducting [the
 defendant’s] business” within the meaning of the statute.
 See id. at 1900–02.
Case: 19-126    Document: 36      Page: 16    Filed: 02/13/2020




 16                                          IN RE: GOOGLE LLC




      We reach our conclusion bearing in mind that, as we
 noted in Cray, the Supreme Court has cautioned against a
 broad reading of the venue statute. 871 F.3d at 1361; Ston-
 ite Prods. Co. v. Melvin Lloyd Co., 315 U.S. 561, 566 (1942)
 (interpreting the venue statute as “a restrictive measure”);
 Schnell v. Peter Eckrich & Sons, Inc., 365 U.S. 260, 264
 (1961) (“The requirement of venue is specific and unambig-
 uous; it is not one of those vague principles which, in the
 interest of some overriding policy, is to be given a liberal
 construction.” (quoting Olberding v. Ill. Cent. R. Co., 346
 U.S. 338, 340 (1953)) (internal quotation marks omitted)).
 We also bear in mind the importance of relatively clear
 rules, where the statutory text allows, so as to minimize
 expenditure of resources on threshold, non-merits issues,
 of which venue is one. See Bolivarian Republic of Vene-
 zuela v. Helmerich & Payne Int’l Drilling Co., 137 S. Ct.
 1312, 1321 (2017); Hertz Corp. v. Friend, 559 U.S. 77, 94–
 95 (2010); United States v. Sisson, 399 U.S. 267, 307 (1970).
 Those principles, and the clear intent of Congress in enact-
 ing the statute to restrict venue to where the defendant re-
 sides or is conducting business at a regular and established
 place of business, with agents there regularly conducting
 that business, lead us to our conclusion. The venue statute
 should be read to exclude agents’ activities, such as mainte-
 nance, that are merely connected to, but do not themselves
 constitute, the defendant’s conduct of business in the sense
 of production, storage, transport, and exchange of goods or
 services.
      If there is dissatisfaction with the resolution we reach,
 “[t]he remedy for any dissatisfaction with the results in
 particular cases lies with Congress and not with [the
 courts]. Congress may amend the statute; we may not.”
 Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 576
 (1982); see also BigCommerce, Inc., 890 F.3d at 985 (“We
 cannot ignore the requirements of the statute merely be-
 cause different requirements may be more suitable for a
Case: 19-126    Document: 36       Page: 17   Filed: 02/13/2020




 IN RE: GOOGLE LLC                                         17



 more modern business environment. Such policy-based ar-
 guments are best directed to Congress.”).
     We conclude that the Eastern District of Texas was not
 a proper venue because Google lacked a “regular and estab-
 lished place of business” within the district since it has no
 employee or agent regularly conducting its business at its
 alleged “place of business” within the district.
                              IV
     To be clear, we do not hold today that a “regular and
 established place of business” will always require the reg-
 ular presence of a human agent, that is, whether a machine
 could be an “agent.” Such a theory would require recogni-
 tion that service could be made on a machine pursuant to
 28 U.S.C. § 1694. Nor do we decide what might be inferred
 in this respect from Congress’ amendment to the venue
 statute in the AIA concerning automated teller machines.
 See AIA § 18(c).
     IT IS ORDERED THAT:
     The petition is granted, and the district court is di-
 rected to dismiss or transfer the case as appropriate under
 28 U.S.C. § 1406(a).
                                    FOR THE COURT

  February 13, 2020                  /s/ Peter R. Marksteiner
        Date                         Peter R. Marksteiner
                                     Clerk of Court
Case: 19-126     Document: 36      Page: 18    Filed: 02/13/2020




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                  IN RE: GOOGLE LLC,
                          Petitioner
                   ______________________

                          2019-126
                   ______________________

     On Petition for Writ of Mandamus to the United States
 District Court for the Eastern District of Texas in Nos.
 2:18-cv-00462-JRG, 2:18-cv-00463-JRG, Judge J. Rodney
 Gilstrap.
                   ______________________

 WALLACH, Circuit Judge, joining and concurring.
      I join with the majority’s order, but I write separately
 to raise questions about Google’s business model. During
 oral argument, Google did not answer, when asked, the
 question of what its main source of business is in the East-
 ern District of Texas. Google simply explained that it does
 not “actively do[] anything. In other words, there’s no evi-
 dence of any employee or agent . . . being present in the dis-
 trict.”        Oral    Arg.     at    51:55–52:15,     http://
 oralarguments.cafc.uscourts.gov/default.aspx?fl=2019-
 126.mp3.
      When asked again, “what do you do in the Eastern Dis-
 trict?,” Google responded that “what Google does in the Dis-
 trict will depend on what the subject of that verb is,” and
 “when you look at the service statute the subject of that
 verb has to be ‘employees’ or ‘agents’ in the District.” Id. at
 52:30–52:53. Finally, Google was asked “when you gather
 information, from customers, which is part of your
Case: 19-126    Document: 36    Page: 19    Filed: 02/13/2020




 2                                         IN RE: GOOGLE LLC




 business, you agree. How does that get passed back to
 Google? It goes through the server?” Id. at 58:59–59:10.
 Google’s counsel responded stating: “I am not aware.
 There’s nothing in the record that I’m aware of on that
 point, your Honor.” Id. at 59:11–59:14.
     Given the absence from the record of information suffi-
 cient to understand Google’s business model, the question
 remains for the District Courts to determine whether
 Google’s end users become agents of Google in furtherance
 of its business by virtue of voluntarily or involuntarily
 sharing information generated on Google’s servers. If, for
 example, by entering searches and selecting results a
 Google consumer is continuously providing data which
 Google monetizes as the core aspect of its business model,
 it may be that under the analysis in which I today join,
 Google is indeed doing business at the computer of each of
 its users/customers. Because this is a question I believe
 should be entertained by District Courts, I concur.